DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 12/23/20 has been entered in full. Claims 1, 2, 4, 5 and 12-14 are amended. Claims 3, 6 and 15 are canceled. Claims 1, 2, 4, 5, 7-14 and 16-22 are pending.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (12/23/20).
The objection to the specification at pg 2 is withdrawn in view of the amendments to the specification.
All rejections of canceled claims 3 and 6 are moot.
The objection to claim 2 at pg 2 is withdrawn in view of the claim amendments to the claim.
The rejection of claims 1-9, 11 and 12 at pg 3-5 under 35 U.S.C. 112(a) for failing to provide enablement for the full scope of the claims is withdrawn in view of the  amendments to the claims that limit the valvular heart disease to be treated to aortic valve stenosis.
The rejection of claims 1, 2, 4-9, 11 and 12 at pg 5-9 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the inhibitors to the recited Markush-type group.

Rejoinder of Non-Elected Species
In view of the amendments to the claims and the withdrawal of the pending rejections as indicated above, the examined claims are allowable with respect to the elected species of inhibitor (BMS-833-923) and condition (aortic valve stenosis). In view of this, each election of species is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined. As such, claims 10, 13, 14, and 16-22 are hereby rejoined.

New rejections necessitated by Applicants’ amendment
	Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14, 16-20 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Humphreys et al, U.S. 20160341726, published 11/24/16, and filed 2/6/15. The earliest date to which the instant application claims priority is 6/29/18.
Claim 13 encompasses a method of reducing fibrosis in a subject comprising administering to the subject a therapeutically effective amount of at least one hedgehog pathway inhibitor selected from a group including GANT-61. '726 teaches GANT-61 for treatment of fibrosis; e.g., ¶ 97. As such, the teachings of '726 anticipate claim 13.
Claim 14 limits the method of claim 13 to one wherein the inhibitor is selected from a group including an antagonist of Gli2. '726 further teaches that GANT61 is a Gli2 inhibitor; e.g., ¶ 179. As such, the teachings of '726 anticipate claim 14.
Claim 16 limits the method of claim 13 to one further including identifying a subject at risk of developing fibrosis or having fibrosis or related symptoms. '726 further teaches use of Gli-1 to diagnose the early stages of fibrosis; e.g., in the Abstract. As such, the teachings of '726 anticipate claim 16.
Claim 17 limits the method of claim 13 to one wherein the fibrosis comprises a type selected from a group including endomyocardial fibrosis, which encompasses any myocardial fibrosis inside the heart. '726 further teaches that the fibrosis to be treated is in the heart; e.g., ¶ 24, 55, 101, 170. As such, the teachings of '726 anticipate claim 17.
Claims 18 and 19 limit the method of claim 13 to one wherein the inhibitor is administered daily in a single dose (claim 18) or multiple doses (claim 19). '726 further teaches daily doses in "single or divided dosage units" (¶ 185). As such, the teachings of '726 also anticipate claims 18 and 19.
Claim 20 limits the method of claim 13 to one wherein the therapeutically effective amount of the inhibitor is administered in doses selected from a group of ranges including about 15 mg to about 300 mg. '726 further teaches that the exemplary dose for a human includes ranges such as 50 to 400 mg/day (¶ 185), which includes 50 mg, which is in the range recited in claim 20. As such, the teachings of '726 anticipate claim 20.
Claim 22 limits the method of claim 13 to one wherein the subject comprises a human or an animal. '726 further teaches that the subject can be a human or other mammal; e.g., ¶ 184. As such, the teachings of '726 also anticipate claim 22.

Claims 13, 14, 16, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsova et al, 2013. PLOS One. 8(7): e70599; 12 pages as printed.
Claims 13 and 21 each encompass a method of reducing fibrosis in a subject comprising administering to the subject a therapeutically effective amount of at least one hedgehog pathway inhibitor selected from a group including vismodegib. Hirsova teaches that treatment with vismodegib attenuates "hepatic inflammation and fibrosis" (Abstract) in a murine model of nonalcoholic steatohepatitis (NASH). As such, the teachings of Hirsova anticipate claims 13 and 21.
Claim 14 limits the method of claim 13 to one wherein the inhibitor is selected from a group including an antagonist of Smo. Hirsova further teaches that Smoothened is a Smo inhibitor; e.g. page 2. As such, the teachings of Hirsova anticipate claim 14.
Claim 16 limits the method of claim 13 to one further including identifying a subject at risk of developing fibrosis or having fibrosis or related symptoms. Hirsova 
Claim 18 limits the method of claim 13 to one wherein the inhibitor is administered daily in a single dose. Hirsova teaches that the vismodegib was administered once daily for 7 or 14 consecutive days (pg 2). As such, the teachings of '726 also anticipate claim 18.
Claim 22 limits the method of claim 13 to one wherein the subject comprises a human or an animal. As described above for claim 13, Hirsova treats animal subjects. As such, the teachings of '726 also anticipate claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirsova et al, 2013. PLOS One. 8(7): e70599; 12 pages as printed, as applied to claim 13 above.
Claim 19 limits the method of claim 13 to one wherein the inhibitor is administered daily in multiple doses. As set forth above, Hirsova teaches daily administration in single dose. Hirsova does not further teach daily administration in multiple doses. 

Claim 20 limits the method of claim 13 to one wherein the therapeutically effective amount of the inhibitor is administered in doses selected from a group of ranges including from about 15 mg to about 1000 mg. Hirsova teaches that the vismodegib was administered in a dosage that was 25 mg/kg body wt.
The teachings of Hirsova that anticipate claim 13 are described above. Hirsova further teaches administration of vismodegib at 25 mg/kg body weight, which would be about 0.75 for a mouse of approximately 30 grams. Hirsova further teaches that the mouse model "mimics human NASH" (pg 2), and that "[g]iven the beneficial effects of short term vismodegib administration in our murine model of NASH, we speculate that this pharmacologic agent or other inhibitors of hedgehog pathway activation could be salutary following chronic administration in human NASH" (pg 11).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of treatment of hepatic fibrosis with vismodegib to a human patient at a daily dosage of 25 mg/kg of body weight to a human of any weight, which would administering 1000 mg to a 40 kg human, which is in the range of claim 20. The person of ordinary skill in the art would have been motivated to make such a modification in order to apply the successful 

Conclusion
Claims 1, 2, 4, 5 and 7-12 are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646